DETAILED ACTION
This Office action for U.S. Patent Application No. 16/343,582 is responsive to the Request for Continued Examination filed 27 August 2021, in reply to the Final Rejection of 27 May 2021 and the Advisory Action of 12 August 2021.
Claims 9, 12, 14, 17, and 19–21 are pending.
In the Final Rejection of 27 May 2021, claims 9, 12, 14, 17, and 19–21 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2012/0033728 A1 (“Cho”) in view of U.S. Patent Application Publication No. 2015/0023405 A1 (“Joshi”) and in view of U.S. Patent Application Publication No. 2013/0022109 A1 (“Kanou”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 27 August 2021 has been entered.

Response to Arguments
Applicant's arguments filed with respect to the applicability of the new references cited in the 12 August 2021 Advisory Action have been fully considered but they are not persuasive.  In particular, id.)  However, Joshi remains relevant for this limitation, as presented in the Final Rejection.  Applicant did not dispute the mapping of Joshi to the determining itself, but admits that Joshi discloses that “whether the filtering is enabled or not is determined based on the filter disable flag” (Rem. 9).  Instead, Applicant faults Joshi for allegedly failing to disclose obtaining filter tap information directly from the information transmitted through the bitstream1 (id.).  Considering this, Applicant’s complaints of alleged failure of Ammar to disclose determining whether to apply an adaptive interpolation filter combined with complaints of the alleged failure of Joshi to disclose obtaining filter tap information directly consists of an unpersuasive attack of the references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14, and 19–21 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0033728 A1 (“Cho”) in view of U.S. Patent Application Publication No. 2015/0023405 A1 (“Joshi”), and U.S. Patent Application Publication No. 2007/0217501 A1 (“Ammar”).
Cho, directed to an interpolation filter for a video codec, teaches with respect to claim 9:
An image decoding method (Abstract, “The present invention relates to a method . . . for encoding and decoding images”) comprising:
generating motion information of a current block based on motion information of neighboring blocks spatially adjacent to the current block (¶ 0028, context information for input image block includes information from spatially adjacent block);
acquiring a reference block from a reference picture (id., context information from temporally adjacent block) based on the generated motion information of the current block (¶¶ 0041, 0063, 0080, 0103; select reference image block having minimum temporal correlation to input image block)
. . .
selecting an interpolation filter in case the adaptive interpolation filter is determined to be applied at the determining (¶ 0033, “interpolation is performed by adaptively selecting an interpolation filter according to a coding mode set for a current MB 111 in the present invention”);
generating a prediction block for the current block by performing interpolation for the reference block using the selected interpolation filter (¶ 0027, “a prediction block is generated using an adaptive interpolation filter reflecting context information of an input image”); and
generating a reconstructed block for the current block based on the prediction block (¶ 0107, filtered image blocks are used as reconstructed reference image blocks for predicting the next input image in decoder).
The claimed invention first differs from Cho in that in the claimed invention, adaptive interpolation is not necessarily always performed, but is actively determined whether to be performed or not.  However, Joshi, directed to an intra-prediction filter, teaches a video decoder that “may adaptively disable, based on a syntax element, one or more filters used for intra-prediction”.  Joshi, Abstract.  This determination is performed based on encoding information of the current block (Joshi ¶ 0055, filter disable flag is encoded as a block-level syntax element), and selecting the interpolation filter is performed according to filter tap information transmitted through the bitstream (Joshi e.g. ¶ 0137, filter length is determined by location of sample within a prediction block).  It would have been obvious at the time of effective filing to modify the Cho adaptive filter to be enabled or disabled selectively, as taught by Joshi, because Joshi states in ¶ 0053 that a selectively disabled filter increases coding efficiency in video content containing sharp edges.
The claimed invention further differs from Cho in that the invention specifies selecting the interpolation filter is performed “based on the filter tap information” that is “obtained directly from the information transmitted through the bitstream”.  This is distinct from Joshi ¶ 0137, in which it appears filter length is dependent on a filter mode type, such as a DC mode.  However, Ammar, directed to scalable video coding, teaches selecting a set of filter taps, including a different number of filter taps, which are coded directly into a bitstream.  Ammar ¶¶ 0011, 0026, 0030.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to transmit filter taps directly as bitstream information, as taught by Amman, in order to optimize the codec to reduce computational complexity when a longer filter is not needed.  Amman ¶ 0011.

Regarding claim 14, Cho in view of Joshi and Amman teaches:
An image encoding method (Cho Abstract, “The present invention relates to a method . . . for encoding and decoding images”) comprising:
determining whether to apply an adaptive interpolation filter to a reference block used for inter prediction of a current block (Joshi Abstract, adaptively disabling one or more filters used for intra-prediction);
selecting an interpolation filter in case the adaptive interpolation filter is determined to be applied at the determining  (Cho ¶ 0033, “interpolation is performed by adaptively selecting an interpolation filter according to a coding mode set for a current MB 111 in the present invention”);
generating a prediction block for the current block by performing interpolation for the reference block using the selected interpolation filter (Cho ¶ 0027, “a prediction block is generated using an adaptive interpolation filter reflecting context information of an input image”); and
generating residual signal for the current block based on the prediction block (Cho ¶ 0091, image block generator in encoder generates “image block comprised of a residual signal corresponding to an image block composed of a residual signal corresponding to the error difference between the input current image block and the prediction block generated in the mode selected”),
wherein information indicating whether to apply the adaptive interpolation filter is encoded into a bitstream (Joshi ¶ 0055, filter disable flag is encoded as a block-level syntax element), and
wherein, when the adaptive interpolation filter is determined to be applied at the determining, filter tap information is obtained (Joshi ¶ 0137, filter length selection according to sample position within a prediction block) directly from information transmitted through the bitstream (Amman ¶ 0026, filter taps are coded into the bitstream) and
wherein the selecting the interpolation filter is performed by selecting a filter based on the filter tap interpolation (Kanou Figs. 2–3, determine filter size based on interpolation pixel position).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cho to select a filter encoded directly in a bitstream, in order to reduce computational complexity when it is not necessary to use a long filter to achieve a decent performance (Amman ¶ 0011).
It further would have been obvious at the time of effective filing to modify the Cho adaptive filter to be enabled or disabled selectively, as taught by Joshi, because Joshi states in ¶ 0053 that a selectively disabled filter increases coding efficiency in video content containing sharp edges.

Regarding claim 19, Cho in view of Joshi and Amman teaches:
An image decoding apparatus (Cho Fig. 13, ¶ 0095; video decoding apparatus), comprising:
a prediction unit for generating a prediction block for a current block based on motion information extracted from a bitstream (Cho Fig. 13, ¶ 0102; prediction block generator 705); and
an adder for generating a reconstructed block based on the prediction block (Cho Fig. 13, ¶ 0106, image block recoverer 710 that “add[s] the prediction block generated from the prediction block generator 705 to the differential image block data decode by the image block decoder 700”),
wherein the prediction unit is configured to:
generate motion information of a current block based on motion information of neighboring blocks spatially adjacent to the current block (Cho ¶ 0028, context information for input image block includes information from spatially adjacent block),
acquire a reference block from a reference picture (id., context information from temporally adjacent block) based on the generated motion information of the current block (Cho ¶¶ 0041, 0063, 0080, 0103; select reference image block having minimum temporal correlation to input image block),
determine whether to apply an adaptive interpolation filter to a reference block (Joshi Abstract, video decoder “may adaptively disable, based on a syntax element, one or more filters used for intra-prediction”),
select an interpolation filter in case the adaptive interpolation filter is determined to be applied at the determining (Cho ¶ 0033, “interpolation is performed by adaptively selecting an interpolation filter according to a coding mode set for a current MB 111 in the present invention”), and
generate a prediction block for the current block by performing interpolation for the reference block using the selected interpolation filter (Cho ¶ 0107, filtered image blocks are used as reconstructed reference image blocks for predicting the next input image in decoder),
wherein  the prediction unit determines whether to apply the adaptive interpolation filter by information transmitted through the bitstream (Joshi ¶ 0055, filter disable flag is encoded as a block-level syntax element), and
wherein, when the adaptive interpolation filter is determined to be applied at the determining, filter tap information is obtained (Joshi ¶ 0137, filter length selection according to sample position within a prediction block) directly from the information transmitted through the bitstream (Amman ¶ 0026, filter taps are coded into the bitstream), and
wherein the selecting the interpolation filter is performed by selecting a filter based on the filter tap interpolation (Kanou Figs. 2–3, determine filter size based on interpolation pixel position).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cho to select a filter encoded directly in a bitstream, in order to reduce computational complexity when it is not necessary to use a long filter to achieve a decent performance (Amman ¶ 0011).
It further would have been obvious at the time of effective filing to modify the Cho adaptive filter to be enabled or disabled selectively, as taught by Joshi, because Joshi states in ¶ 0053 that a selectively disabled filter increases coding efficiency in video content containing sharp edges.

Regarding claim 20, Cho in view of Joshi and Amman teaches:
An image encoding apparatus (Cho Fig. 11, ¶ 0065; video coding apparatus), comprising:
A prediction unit for generating a prediction block for a current block by performing motion prediction (Cho Fig. 11, ¶ 0081; motion compensator 540); and
a subtractor for generating a residual block based on the prediction block (Cho Fig. 11, ¶ 0068; image block generator 510 that generates a differential image block),
wherein the prediction unit is configured to:
determine whether to apply an adaptive interpolation filter to a reference block used for inter prediction of the current block (Joshi Abstract, adaptively disabling one or more filters used for intra-prediction),
select an interpolation filter in case the adaptive interpolation filter is determined to be applied (Cho ¶ 0033, “interpolation is performed by adaptively selecting an interpolation filter according to a coding mode set for a current MB 111 in the present invention”), and
generate the prediction block for the current block by performing interpolation for the reference block using the selected interpolation filter (Cho ¶ 0091, image block generator in encoder generates “image block comprised of a residual signal corresponding to an image block composed of a residual signal corresponding to the error difference between the input current image block and the prediction block generated in the mode selected”),
wherein information indicating whether to apply the adaptive interpolation filter is encoded into a bitstream (Joshi ¶ 0055, filter disable flag is encoded as a block-level syntax element), and
wherein, when the adaptive interpolation filter is determined to be applied at the determining, filter tap information is obtained (Joshi ¶ 0137, filter length selection according to sample position within a prediction block) directly from the information transmitted through the bitstream (Amman ¶ 0026, filter taps are coded into the bitstream), and
wherein the selecting the interpolation filter is performed by selecting a filter based on the filter tap interpolation (Kanou Figs. 2–3, determine filter size based on interpolation pixel position).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cho to select a filter encoded directly in a bitstream, in order to reduce computational complexity when it is not necessary to use a long filter to achieve a decent performance (Amman ¶ 0011).
It further would have been obvious at the time of effective filing to modify the Cho adaptive filter to be enabled or disabled selectively, as taught by Joshi, because Joshi states in ¶ 0053 that a selectively disabled filter increases coding efficiency in video content containing sharp edges.

Regarding claim 21, Cho in view of Joshi and Amman teaches a non-transitory computer-readable recording medium storing a bitstream to cause a processor of a decoding apparatus (Cho, ¶ 0003, computer embodiment) to perform [the claim 9 method] (claim 9 rejection supra).

Claims 14 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Cho in view of Joshi and Amman as applied to claims 9 and 14 above, and further in view of U.S. Patent Application Publication No. 2013/0022109 A1 (“Kanou”).  Claims 12 and 17 are directed to selecting between a 6-tap filter and an 8-tap filter.  Cho and Amman do not specify filter length, Joshi specifies a choice between a two-tap or a three-tap filter (e.g., ¶ 0420).  However, Kanou, directed to a video codec, discloses with respect to claims 12 and 17, selecting an interpolation filter by selecting one among a 6-tap filter and a 8-tap filter (Figs. 2–3, selection of six-tap or eight-tap interpolation filters due according to pixel position).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cho or Amman to select adaptively among the Kanou 6 and 8 tap interpolation filters, in order to balance prediction efficiency and processing requirements (Kanou ¶¶ 0013–15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Applicant alleges that the Final Rejection asserted Joshi discloses obtaining filter tap information directly from the information transmitted through the bitstream.  Rem. 9.  This is false, at least because this limitation was not added to claim 9 until the subsequent after-final amendment of 27 July 2021.